DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-4 in the reply filed on 7-27-21 is acknowledged.
Claims 5-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7-27-31.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 3-9-16. It is noted, however, that applicant has not filed a certified copy of the JP2016-046136 application as required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 3-9-16. It is noted, however, that applicant has not filed a certified copy of the JP2016-046138 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (2018/0020936).
Regarding claim 1, Kwon et al. discloses a stretchable conductor sheet (abstract) having a thickness of 3 to 800 micron (para 16, 71, 79, 113-114, 116, 124, 143, 150, table 1 and claim 5), the stretchable conductor sheet comprising
At least conductive particles (para 15, 28-30, 35, 67 and claim 4),
Inorganic particles surface-treated with a hydroxide and/or an oxide of one or both of Al and Si (para 59, 136, claim 9), and
A flexible resin having a tensile elastic modulus of 1 MPa or more and 1000 MPa or less (para 24, 50, 77-78, table 2, claim 6-7).
Kwon et al. does not teach wherein each of two orthogonal directions, a specific resistance change ratio of the sheet at a time of elongation by 40% with respect to an original length is less than plus or minus 10% in an elongation direction. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the specific resistance change ratio since Kwon et al. teaches that the conductor sheet has excellent stability of resistance including specific resistance at stretching (abstract, para 12-14, 18, 75-76, 78, 102, 108, 118-19, table 1, table 4-1, 4-2, claims 1-3). Furthermore, there is no evidence of unexpected results of the claimed range.

Regarding claim 3, Kwon et al. discloses wherein the inorganic particles have an average particle diameter smaller than an average particle diameter of the conductive particles (para 35-38, 59-60, 136-140, claim 10).
Regarding claim 4, Kwon et al. discloses wherein the conductive particles have an average particle diameter of 0.5 to 20 micron (para 37 and claim 10), and the conductive particles are silver particles (claim 10, para 35-36).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522.  The examiner can normally be reached on 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/X.H.L/Examiner, Art Unit 1742     

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742